Exhibit 10.14

FOREST CITY REALTY TRUST, INC.
PERFORMANCE SHARES AGREEMENT


WHEREAS, ________________ (the “Grantee”) is an employee of Forest City Realty
Trust, Inc. (the “Company”) or one of its Subsidiaries; and
WHEREAS, the grant of Performance Shares was authorized by a resolution of the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company that was duly adopted on ___________ (the “Date of Grant”), and the
execution of a Performance Shares Agreement substantially in the form hereof
(this “Agreement”) to evidence such grant was authorized by a resolution of the
Committee that was duly adopted on the Date of Grant; and
WHEREAS, on the Date of Grant the Committee also approved a Statement of
Performance Goals (the “Statement of Performance Goals”) setting forth the goals
required to be achieved in order for the Grantee to earn some or all of the
Performance Shares, up to a maximum of ________% of the Target Performance
Shares (as defined below).
NOW THEREFORE, pursuant to the Company’s 1994 Stock Plan (the “Plan”) and
subject to the terms and conditions thereof and the terms and conditions
hereinafter set forth, the Company hereby confirms to Grantee, effective as of
the Date of Grant, the grant of _______________ Performance Shares (the “Target
Performance Shares”).
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.    Definitions.
All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan, and the following
additional terms, when used herein with initial capital letters, shall have the
following meanings:
(a)    “Cause” shall have the meaning assigned to such term in the Grantee’s
employment agreement with the Company or a Subsidiary, or if there is no such
employment agreement that defines such term, “Cause” means the Grantee’s gross
neglect of duty, dishonesty, conviction of a felony, disloyalty, intoxication,
drug addiction or other similar misconduct adverse to the best interests of the
Company.
(b)    “Disability” means disability as defined under the Long Term Disability
Plan of the Company (or a Subsidiary, as applicable), as amended from time to
time.
(c)    “Management Objectives” means the relative total shareholder return
calibrations established by the Committee for the Grantee for the Performance
Period covered by this Agreement as set forth in the Statement of Performance
Goals. The total number of Performance Shares to be earned by the Grantee shall
be determined using the schedules for relative total shareholder return set
forth on the Statement of Performance Goals.
(d)    “Performance Period” means the period of three years commencing on
________________ and ending on ____________________.




--------------------------------------------------------------------------------



2.    Earn-Out of Performance Shares.
(a)    Grantee shall be entitled to receive payment with respect to the Target
Performance Shares:
(i)    Subject to Section 3 hereof, only if Grantee remains in the continuous
employ of the Company or a Subsidiary during the entire Performance Period;
(ii)    On the basis of the Grantee’s Grant Tier without regard to any changes
in the Grantee’s position with the Company or a Subsidiary (e.g., a promotion or
demotion) during the Performance Period; and
(iii)    Based on the actual performance of the Company during the Performance
Period measured against the goals relating to the Management Objectives set
forth on the Statement of Performance Goals.
(b)    In no event shall the Grantee earn (i) more than ________% of the Target
Performance Shares or (ii) any Target Performance Shares if the actual results
achieved fall below the threshold level with respect to all of the Management
Objectives established for the Grantee for the Performance Period.
(c)    Any fraction of a Performance Share resulting from the calculations
required in connection with this Agreement shall be rounded down to the nearest
full Share.
(d)    Following the Performance Period, the Committee shall determine in
writing whether and to what extent the goals relating to the Management
Objectives have been satisfied for the Performance Period and shall determine in
writing the number of Performance Shares that shall have become earned
hereunder. It is intended that any Performance Shares payable under this
Agreement will qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code (or otherwise be exempt from the application of
Section 162(m) of the Code), and this Agreement shall be interpreted and
administered in accordance with such intent. In that regard, the Committee may
not make any adjustments with respect to the Performance Shares that would
result in the loss of the otherwise available exemption of the Performance
Shares under Section 162(m)(4)(C) of the Code.
3.    Pro Rata Earning of Performance Shares on Death, Disability, Retirement or
Involuntary Termination Without Cause. Notwithstanding Section 2 hereof:
(a)    If the Grantee’s employment with the Company and its Subsidiaries
terminates during the Performance Period and at least one year after the
beginning of the Performance Period due to the Grantee’s death or Disability,
the Grantee shall become vested and eligible to receive payment of a portion of
the Performance Shares, pro-rated based on the number of whole months that the
Grantee was employed by the Company or any Subsidiary during the Performance
Period. Any pro-rated Performance Shares payable pursuant to this Section 3(a)
shall be determined based upon the Target Performance Shares and shall be paid
to the Grantee (or to the Grantee’s estate in the event of death) within sixty
(60) days following termination of employment.

-2-

--------------------------------------------------------------------------------



(b)    If the Grantee’s employment with the Company and its Subsidiaries
terminates during the Performance Period and either (i) at least one year after
the beginning of the Performance Period due to the Grantee’s Retirement, or (ii)
at least eighteen months after the beginning of the Performance Period due to
the termination of the Grantee’s employment by the Company or a Subsidiary
without Cause (and not due to death or Disability), the Grantee shall become
vested and eligible to receive payment of a portion of the Performance Shares,
pro-rated based on the number of whole months that the Grantee was employed by
the Company or any Subsidiary during the Performance Period. Any pro-rated
Performance Shares payable pursuant to this Section 3(b) shall be determined
based upon actual performance through the end of the Performance Period (as
determined by the Committee pursuant to Section 2 hereof) and shall be paid at
the time provided in Section 5 hereof.
4.    Forfeiture of Award. Except to the extent Grantee has earned the right to
receive payment for Performance Shares pursuant to Section 2 or 3 hereof,
Grantee’s right to receive payment shall be forfeited automatically and without
further notice on the date that Grantee ceases to be an employee of the Company
or a Subsidiary prior to the last day of the Performance Period.
5.    Payment of Performance Shares. Except as otherwise provided pursuant to
Section 3(a), Performance Shares earned as provided in Section 2 or 3 hereof
shall be paid to Grantee or his or her executor or administrator, as the case
may be, in Shares within two and one-half months after the end of the
Performance Period.
6.    Transferability. Grantee’s right to receive any Performance Shares shall
not be transferable nor assignable by Grantee other than by will or by the laws
of descent and distribution.
7.    Right to Terminate Employment. Nothing contained in this Agreement shall
confer upon Grantee any right with respect to continuance of employment by the
Company or any Subsidiary, nor limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of Grantee.
8.    Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any taxes in connection with the delivery of Shares under
this Agreement, then the Company or Subsidiary (as applicable) shall retain a
number of Shares otherwise deliverable hereunder with a value equal to the
required withholding (based on the fair market value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the statutory minimum amount of taxes required to be withheld or such
other amount that will not result in a negative accounting impact to the Company
or a Subsidiary. If the Company or any Subsidiary is required to withhold any
taxes other than in connection with the delivery of Shares under this Agreement,
then the Company or affiliate (as applicable) shall have the right in its sole
discretion to require the Grantee to pay or provide for payment of the required
tax withholding, or to deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).



-3-

--------------------------------------------------------------------------------



9.    Payment of Dividends. No dividends shall be accrued or earned with respect
to any Performance Shares until such Performance Shares are earned and paid to
the Grantee as provided in this Agreement.
10.    Adjustments. The number and kind of Shares subject to this Agreement
shall be subject to adjustment as provided in Section 12-A of the Plan.
11.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement be exempt from, or comply with, the provisions of
Section 409A of the Code, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
12.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws with respect to the
Performance Shares; provided, however, that notwithstanding any other provision
of this Agreement, no Performance Shares shall be paid if the payment thereof
would result in a violation of any such law.
13.    Clawback Policy. Notwithstanding any other provision of this Agreement to
the contrary, the Grantee may be required to forfeit any or all of the
Performance Shares and repay any or all of the Shares acquired hereunder
pursuant to the terms of any applicable compensation recovery (or “clawback”)
policy maintained by the Company or a Subsidiary from time to time, as any such
policy may be amended, including, but not limited to, any amendment adopted to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
rules or regulations issued by the Securities Exchange Commission or applicable
securities exchange.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of
Grantee under this Agreement without Grantee’s consent (provided, however, that
the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code).
15.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.









-4-

--------------------------------------------------------------------------------



16.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with the grant of
Performance Shares.
17.    Successors and Assigns. Without limiting Section 6 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.
18.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the internal substantive laws of the State of
Maryland, without giving effect to the principles of conflict of laws thereof.
19.    Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to Grantee shall be addressed to Grantee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).
The undersigned Grantee hereby accepts the award of Performance Shares granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.
____________________________________
[Name]


Date:________________________________







-5-

--------------------------------------------------------------------------------





Executed in the name and on behalf of the Company at Cleveland Ohio as of the
_________ day of _____________, _________.
FOREST CITY REALTY TRUST, INC.




By:                        
Name:
Title:










1009920.3

-6-